Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is made by and between Cyberonics, Inc., a Delaware corporation (the “Company”) and[Name] (“Executive”). The Company desires to maintain Executive’s employment as the Company’s Vice President,[Title] and to encourage Executive’s attention and dedication to the Company as a member of the Company’s executive management, in the best interests of the Company and its shareholders; Executive desires to accept employment with the Company; The Company and Executive desire to enter into this Agreement to set forth the terms and conditions on which Executive is employed by the Company from and after the Effective Date. This Agreement contemplates that Executive is a key employee of the Company.As such, the Company will continue to make available to Executive confidential information and will continue to make a substantial investment in Executive for the benefit of the Company and its shareholders.The Company and Executive recognize that the goodwill derived therefrom is a valuable asset of the Company.The Company and Executive agree that such confidential information and goodwill are entitled to protection during the term of this Agreement and for a reasonable time thereafter. Company acknowledges that Executive brings to the Company his experience and his non-confidential general knowledge of the medical device industry. The Company and Executive are sophisticated business persons.Each has been advised by counsel with respect to this Agreement, including the post-termination restrictions and acknowledges that these restrictions are appropriate protection of the Company’s confidential information and goodwill, and that Executive has entered into this Agreement fully knowing the effect of such restrictions and voluntarily accepting the restrictions, which the parties believe to be reasonable in temporal and geographic scope. Now, therefore, for good and valuable consideration, the receipt and sufficiency of such consideration being hereby acknowledged, and for and in consideration of the mutual promises, covenants, and obligations contained herein, Company and Executive agree as follows: 1.
